O AO 467 (Rev. 9/03) Order for Defendant to Appear




                                          UNITED STATES DISTRICT COURT
                                                             DISTRICT OF                             NEVADA

          UNITED STATES OF AMERICA
                     V.                                                 ORDER THAT DEFENDANT APPEAR IN
                                                                        DISTRICT OF PROSECUTION OR DISTRICT
                KEVIN BLAISE RUBLE
                                                                        HAVING PROBATION JURISDICTION AND
                                                                        TRANSFERRING BAIL

                                                                        CASE NUMBER:                 2:18-mj-0935-PAL

                                                                        CHARGING DISTRICTS
                                                                        CASE NUMBER:       3:18cr363-RJC


       The defendant having appeared before this Court and proceedings having been concluded and the defendant
released;

          IT IS ORDERED that the defendant be held to answer in the United States District Court for the

                                                      North Carolina,
          Western                District of                                ; and that the Clerk of Court shall transfer bail
                                                     Charlotte Division

deposited into the Registry of this Court, to the Clerk of the                                   (Not Applicable)
                                                                                                 Place and Address
, for deposit into the registry of that Court.

The defendant shall appear at all proceedings as required. The defendant shall next appear at (if blank, to be notified)

                              (As ordered)                         on                      (As ordered)                         .

                                                                                            Date and Time




                                                                           Signature of Judge



                              11/20/2018                                   PEGGY A. LEEN, United States Magistrate Judge
                                  Date                                     Name and Title of Judge
